Appeal by the defendant from a judgment of the Supreme Court, Kings County (Marras, J.), rendered November 23, 2009, convicting him of attempted robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that he was deprived of the effective assistance of counsel is without merit. “What constitutes effective assistance is not and cannot be fixed with yardstick precision, but varies according to the unique circumstances of each representation” (People v Baldi, 54 NY2d 137, 146 [1981]). Unsuccessful trial strategies and tactics do not constitute ineffective assistance of counsel (see People v Benevento, 91 NY2d 708, 712 [1998]; People v Adams, 12 AD3d 523 [2004]). Here, defense counsel presented a reasonable defense, interposed appropriate objections, effectively cross-examined witnesses, and delivered cogent opening and closing statements (see People v Gaviria, 67 AD3d 701, 702 [2009]; People v Mejias, 278 AD2d 249, 250 [2000]). Viewing the record as a whole, we conclude that the defendant received meaningful representation (see People v Smith, 12 AD3d 707 [2004]; People v Mejias, 278 AD2d at 250).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]). Dillon, J.P., Angiolillo, Dickerson and Hinds-Radix, JJ., concur.